0	

 





NUMBER 13-08-00363-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG




IN RE LANAYE JULIAN



On Petition for Writ of Mandamus 



MEMORANDUM OPINION

Before Justices Rodriguez, Garza, and Vela

Per Curiam Memorandum Opinion (1)


	Relator, Lanaye Julian, filed a petition for writ of mandamus and an emergency 
motion to stay the underlying proceedings in the above cause on June 5, 2008, contending
that the trial court abused its discretion in granting a motion for protective order filed by the
real party in interest, Maurice Julian.  That same day, this Court granted the motion for
emergency stay and ordered all proceedings in the trial court stayed.  The Court requested
that the real party in interest, Maurice Julian, by and through counsel, file a response to
relators' petition for writ of mandamus on or before June 16, 2008, and his response has
been filed herein.
	The Court, having examined and fully considered the petition for writ of mandamus
and response thereto, is of the opinion that relator has not shown herself entitled to the
relief sought.  Accordingly, the stay previously imposed by this Court is LIFTED.  See Tex.
R. App. P. 52.10(b) ("Unless vacated or modified, an order granting temporary relief is
effective until the case is finally decided.").  The petition for writ of mandamus is DENIED. 
See id. 52.8(a). 

								PER CURIAM


Memorandum Opinion delivered and 
filed this 19th day of June, 2008.
 

 
1.  See Tex. R. App. P. 52.8(d) ("When denying relief, the court may hand down an opinion but
is not required to do so."); Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions).